Citation Nr: 0121407	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  99-01 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss, claimed a residual of exposure to 
ionizing radiation during service.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as residuals of exposure to 
ionizing radiation during service.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from November 
1956 to November 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In May 2000, the Board rendered a decision on the veteran's 
claim.  In December 2000 the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") vacated the Board's decision and remanded the case.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran claims that his hearing loss and COPD are the 
result of exposure to radiation during service in the late 
1950s.  None of the disabilities claimed are diseases 
specific to radiation-exposed veterans as established under 
38 C.F.R. § 3.309(d)(2) (2000).  Moreover, neither of these 
claimed disabilities is a "radiogenic disease" as defined 
by 38 C.F.R. § 3.311(b)(2) (2000).  As such, service 
connection would not be warranted for the claimed 
disabilities under these regulations.  Notwithstanding the 
foregoing, the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
As such, the veteran would have to meet the requirements for 
direct service connection.  He needs to submit competent 
medical evidence which relates his bilateral sensorineural 
hearing loss and COPD to his radiation exposure in service 
over four decades ago.  

The veteran has indicated the existence of some private 
medical records which may exist and which may support his 
claim.  He should be asked to identify specifically the 
records and their location, and be requested to execute the 
appropriate release forms so that the RO can attempt to 
assist the veteran in obtaining these records.  

The veteran also indicates that there are VA medical records 
which have not been associated with the claims file.  The RO 
must obtain complete copies of the veteran's VA medical 
records.  Records generated by VA are constructively included 
within the record.  If records of VA treatment are material 
to the issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Under the VCAA claimants are also entitled to a VA 
examination to render a nexus opinion with respect to their 
claims.  While the veteran has been accorded VA examinations, 
no nexus opinions were offered.  Therefore another VA 
examination of the veteran should be ordered.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Specifically, the RO 
is reminded to provide proper notice with 
respect to the veteran's service medical 
records and service personnel records 
which have been reported as being 
destroyed by fire by the National 
Personnel Records Center (NPRC).

2.  The RO should request complete copies 
of the veteran's VA medical records.  The 
veteran indicates that examinations and/or 
treatment were received at the VA Medical 
Center (VAMC) Dallas, Texas in 1961 and 
1962.  He also indicates that VA 
examinations were conducted at VAMC 
Alexandria, Louisiana in 1982, 1993, 1994, 
and 1995; however, the November 1993 VA 
examination report is already of record.  

3.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
disabilities since his separation from 
service in 1959.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records from all the sources listed by 
the veteran which are not already on 
file.  The Board is particularly 
interested in obtaining the examination 
reports from the Dallas Transit Bus 
Company for the years 1960 to 1963, and 
from Greyhound Bus Lines Dallas from 1963 
to 1979.  All information obtained should 
be made part of the file.   

4.  The RO should contact the veteran and 
inform him that the earliest medical 
evidence of record is the November 1993 VA 
examination report and that he should 
submit any medical evidence he can obtain 
which shows treatment for his claimed 
disabilities prior to this.  The veteran 
should also be informed that he should 
submit any medical evidence he has which 
relates his claimed disabilities to his 
military service or to radiation exposure 
during service.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).

5.  The veteran should be accorded a VA 
audiology examination.  The report of 
examination should include a detailed 
account of all manifestations of hearing 
loss and tinnitus found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The audiology report should 
provide numerical data with respect to the 
veteran's hearing.  The examiner is 
requested to offer an opinion, if it is 
possible, as to etiology of any hearing 
loss found to be present.  Specifically, 
is the veteran's current bilateral 
sensorineural hearing loss related to 
radiation exposure of a maximum of 3.00 
REM during service which ended in 1959, or 
is it more likely caused by noise exposure 
as a bus driver from 1960 to 1979?  Such a 
connection should be expressed in terms of 
whether it is "likely," "unlikely" or 
"as likely as not."  If the examiner is 
unable to render such an opinion, he or 
she should so state.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

6.  The veteran should be accorded the 
appropriate VA examination for respiratory 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of lung disorders, 
including COPD, found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
offer an opinion as to etiology of any 
current lung disorder found to be present.  
Specifically, is the veteran's current 
COPD related to radiation exposure of a 
maximum of 3.00 REM during service which 
ended in 1959, or is it more likely caused 
by his being a smoker?  It would be 
helpful if the examiner were to phrase an 
opinion s to any such connection in terms 
as to whether it is "likely," 
"unlikely" or "as likely as not."  If 
the examiner is unable to render such an 
opinion, he or she should so state.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


